1
2
3
4                                                                      JS-6

5
6
                           UNITED STATES DISTRICT COURT
7
                         CENTRAL DISTRICT OF CALIFORNIA
8
9
10    JACK ROBERT SMITH,                             Case No. CV 17-5943-JFW (KK)
11                                 Petitioner,
12                        v.                         JUDGMENT
13    HARRY OREOL,
14                                     Respondent.
15
16
17         Pursuant to the Order Accepting Amended Findings and Recommendation of
18   United States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that the Petition is DENIED and this action is
20   DISMISSED without prejudice.
21
22   Dated: December 19, 2018
                                              HONORABLE JOHN F. WALTER
23                                            United States District Judge
24
25
26
27
28
